Citation Nr: 0109058	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  99-20 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a separate compensable evaluation for 
headaches and memory loss, currently rated in conjunction 
with service-connected dysthymia.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel






INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 decision from the 
Decision Review Officer of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  The 
veteran, who had active service from July 1966 to May 1968, 
appealed that decision.


FINDINGS OF FACT

1.  Service connection has been granted for dysthymia 
secondary to service-connected tinnitus; the veteran's 
dysthymia has been found to be 70 percent disabling under the 
VA Schedule for Rating Disabilities. 

2.  The RO has incorporated the veteran's complaints of 
memory loss and headaches into his service-connected 
dysthymia.

3.  The veteran has complaints of memory loss, which is a 
criterion for a 50 percent evaluation for a psychiatric 
disorder, a disability rating lower than that assigned.

4.  The VA Schedule for Rating Disabilities provides that the 
maximum schedular evaluation available for subjective 
residuals of head trauma, such as headaches, is 10 percent, 
in the absence of multi-infarct dementia.


CONCLUSION OF LAW

The criteria for a compensable disability evaluation for the 
veteran's complaints of headaches and memory loss, separate 
and distinct from the veteran's service-connected dysthymia, 
have not been met.  38 C.F.R. §§ 4.124a, 4.130, Diagnostic 
Codes 8045, 9433 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

By way of background, a December 1996 rating decision granted 
service connection on a secondary basis for a psychiatric 
disorder, characterized as dysthymia, following a Board 
remand on this issue.  That rating decision assigned a 50 
percent disability evaluation for this disability.  A January 
1999 Board decision found that the veteran's service-
connected disabilities precluded substantially gainful 
employment, and a total disability evaluation for 
compensation purposes based upon individual unemployability 
was granted.  The August 1999 Decision Review Officer's 
decision on appeal found that the veteran's asserted 
headaches and memory loss were additional manifestations of 
his service-connected psychiatric disability, and service 
connection for these disorders was then incorporated in the 
service-connected dysthymia.  A June 2000 rating decision 
found the veteran's psychiatric disability to be 70 percent 
disabling.  The veteran has appealed the decision to 
incorporate headaches and memory loss into the overall 
evaluation assigned for his psychiatric disability.  The 
veteran asserts that a separate evaluation for this 
disability should be assigned.

The VA has a duty to assist the veteran in developing facts 
which are pertinent to his claim.  See generally Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (hereinafter, the Act).  In the present case, the 
Board finds that all relevant evidence necessary for an 
equitable resolution of the claim has been identified and 
obtained by the RO.  In this respect, the RO has acquired the 
veteran's service medical records, and numerous treatment 
records, both VA and private, have been obtained.  VA 
examinations pertaining to this issue were provided over the 
years.  Further development does not appear to be warranted 
to comply with a heightened duty to assist as mandated by the 
Act.  Likewise, the Decision Review Officer's decision was 
sent to the veteran, and a statement of the case on the issue 
on appeal was issued in September 1999.  The Board finds that 
these documents comply with the heightened notice 
requirements of the Act.

Service medical records make no reference to a head injury 
during service, including a concussion.  Of interest is a 
March 1968 separation examination report, in which the 
veteran gave a history of hearing loss and tinnitus, which 
are now service-connected disabilities.  Likewise, the 
veteran reported frequent or severe headaches, which are also 
now service-connected.  However, the veteran specifically 
denied a history of a head injury in March 1968.

The veteran has submitted medical statements from his private 
physicians on his behalf.  A December 1995 neurological 
consultation report from Paul Wand, M.D., apparently obtained 
in conjunction with the veteran's claim for benefits from a 
previous employer, the United States Postal Service, noted 
that the veteran had complaints of frequent headaches, memory 
lapses, anxiety and other psychiatric complaints since 1989.  
The report later clarified that the headaches began in 1967, 
during service.  That physician attributed headaches to 
anxiety and nervousness.  A March 1996 report from Dr. Wand 
also referenced that the veteran suffered a traumatic brain 
injury during service.

In July 1997, the RO afforded the veteran a VA neurological 
examination.  The veteran informed the examiner that while in 
officer training school in 1967, he fell heavily, striking 
his head with a resulting loss of consciousness.  That 
examiner stated that the veteran had a history of closed head 
trauma 30 years previously, with residual post-concussive and 
tension headaches.  An October 1997 neurological evaluation 
report drafted by Waden E. Emery, III, M.D., stated that the 
veteran injured his head during service in 1967, that he has 
had headaches since that time.  Dr. Emery also cited Dr. Wand 
for the proposition that the veteran's headaches were a 
result of in-service head trauma.  

The veteran's central contention is that his memory loss and 
headaches were improperly included with his service-connected 
psychiatric disorder.  In this respect, the veteran is 
implicitly relying on Diagnostic Code 8045, which provides 
that purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045-
8207).  Purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under diagnostic 
code 9304.  This 10 percent rating will not be combined with 
any other rating for a disability due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under diagnostic code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

As noted above, the veteran's dysthymia has been evaluated as 
70 percent disabling.  One component for a 50 percent 
evaluation for a psychiatric disorder, which is lower than 
the 70 percent evaluation assigned, is impairment of short- 
and long-term memory.  38 C.F.R. § 4.130, Diagnostic Code 
9433.  Impairment of memory is not contemplated as a 
criterion as a residual of a head injury, and thus, to 
whatever extent the veteran now reports memory problems, the 
RO was not in error in attributing such to a service-
connected psychiatric disorder.  To now assign a separate 
rating would impermissibly result in pyramiding, which is 
rating the same manifestation under different diagnoses.  
38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet.App. 259 (1994).

Turning to a separate evaluation for the veteran's subjective 
complaints of headaches, the Board notes that the veteran's 
consistent argument is that his headaches are the result of 
in-service head trauma.  Significantly, however, service 
medical records are devoid of any mention of head trauma or a 
concussion, and as noted above, the veteran specifically 
denied a history of head trauma at the time of his separation 
examination report in March 1968, after the head trauma with 
loss of consciousness which now reportedly occurred.  Even 
assuming, without deciding, that the veteran failed to recall 
this significant history in 1968, one year after the event, 
and that indeed the veteran suffered a severe blow to the 
head, resulting in a concussion in 1967, the rating schedule 
prohibits an evaluation in excess of 10 percent for a brain 
disease due to trauma in the absence of a diagnosis of multi-
infarct dementia associated with brain trauma.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8045.  In this case, while the 
veteran does have a service-connected psychiatric disorder, 
this has not been diagnosed as multi-infarct dementia that is 
the result of the head trauma.  Rather, the opinions the 
veteran submitted in support of his claim for service 
connection for a psychiatric disorder have attributed this to 
the stress from his tinnitus.  As such, it appears that the 
RO has granted the much greater benefit, and a 70 percent 
evaluation has been assigned to the psychiatric disorder.

For the above reasons and bases, the Board finds that the 
preponderance of the evidence is against the claim for an 
evaluation separate and distinct from the 70 percent 
evaluation assigned to dysthymia for additional disability 
from now reported memory loss and headaches.  The evidence is 
not in equipoise and the benefit of the doubt rule is not 
applicable.  38 C.F.R. § 3.102 (2000).  


ORDER

A disability evaluation separate and distinct from the 
veteran's service-connected dysthymia for the veteran's 
complaints of headaches and memory loss is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

